J-S29016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.H.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3582 EDA 2016

                Appeal from the Order Entered October 31, 2016
              In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): CP-51-AP-0000940-2016,
               CP-51-DP-0001859-2015, FID: 51-FN-000560-2015

    IN THE INTEREST OF: T.L., III, A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3604 EDA 2016

                Appeal from the Order Entered October 31, 2016
              In the Court of Common Pleas of Philadelphia County
                Civil Division at No(s): CP-51-AP-0000939-2016,
              CP-51-DP-0000685-2015, FID: 51-FN-0005060-2015


BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY SOLANO, J.:                                  FILED MAY 16, 2017

        Appellant B.R. (“Mother”) appeals from the October 31, 2016 orders

granting petitions filed by the Philadelphia Department of Human Services

(“DHS”) for involuntary termination of her parental rights to her children,

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-S29016-17


T.L., born December 2013, and J.H.R., born May 2015 (collectively, “the

Children”). Upon careful review, we affirm.

      The trial court set forth the facts and procedural history of this case as

follows:

      The family in this case first became involved with DHS on
      January 16, 2014, when DHS received a report that Mother had
      been assaulted by [T.L.’s father] while Mother was holding
      [T.L.]. Mother and [T.L.] were living at a domestic violence
      shelter, and DHS transferred the case to a Community Umbrella
      Agency (“CUA”) which implemented in-home services. CUA then
      learned that [T.L.] had been hospitalized several times for
      seizures. On January 20, 2015, [T.L.] suffered third degree
      burns while being bathed by Mother, and had to be hospitalized.
      On January 28, 2015, DHS and CUA visited Mother and [T.L.].
      [T.L.]’s breathing was labored, and DHS directed Mother to
      administer [T.L.]’s inhaler. During subsequent visits, [T.L.]’s
      breathing was again labored and he was not receiving doses
      from his prescribed inhaler. On March 17, 2015, DHS received a
      report that [T.L.] had been hospitalized twenty times since July
      2014 [and] had missed a number of medical appointments,
      [and] that Mother was seven months pregnant with a high-risk
      pregnancy and was incapable of taking care of [T.L.]. DHS
      obtained an Order of Protective Custody and removed [T.L.],
      placing him in a kinship foster home. On April 14, 2015, [T.L.]
      was adjudicated dependent and fully committed to DHS custody.

      On July 2, 2015, DHS received a report that [J.H.R.] lived in a
      home where drugs were sold, and showed signs of physical
      abuse. DHS obtained an Order of Protective Custody on July 7,
      2015, and placed him in kinship foster care. The trial court
      adjudicated [J.H.R.] dependent on August 19, 2015, fully
      committing him to DHS custody. CUA developed a Single Case
      Plan (“SCP”) with objectives for Mother, but over the course of
      2015 and 2016, Mother failed to complete her objectives. On
      October 11, 2016, DHS filed petitions to terminate Mother’s
      parental rights to the Children.

      At the goal change [and] termination trial on October 31, 2016,
      the CUA case manager [Kenyuana Jenkins] testified that
      Mother’s SCP objectives in this case were to obtain a mental

                                     -2-
J-S29016-17


     health assessment and attend the Achieving Reunification Center
     (“ARC”) for housing services, parenting classes, job training and
     a healthy relationships class. Mother was also ordered to attend
     the Children’s medical appointments and visit the Children
     regularly. [Ms. Jenkins] discussed these objectives with Mother
     during SCP meetings, and gave her copies of the SCP, which
     Mother signed. [Ms. Jenkins] referred Mother to ARC, where she
     completed housing and parenting classes. Mother does not have
     stable housing, and moves between domestic violence shelters.
     Mother currently lives in an illegal boarding house. Mother
     began doing a healthy relationships class at ARC voluntarily. CUA
     then added the class to Mother’s SCP objectives because she
     was already complying. Mother then stopped attending the
     class, because it had become an objective.         Mother never
     engaged in domestic violence counselling at the domestic
     violence shelters she lived in. Mother needs individual therapy
     because of the domestic violence she suffered. [Ms. Jenkins]
     referred Mother, but she attended only one session, explaining
     that she had to work and had no time to engage in therapy.
     Mother used to attend the Children’s medical appointments, but
     has not gone to any recently.

     [J.H.R.] adores his foster parent, and looks to her for all his
     needs. During visits, Mother does not engage the Children on an
     age-appropriate level.     Mother is sometimes offended when
     redirected by CUA during visits. She often lets [J.H.R.] walk
     around the visitation area without interacting with him. During
     visits [J.H.R.] sometimes becomes agitated and Mother cannot
     calm him down. When this occurs, the foster parent is the only
     one who can soothe [J.H.R.]. Mother’s ability to calm [J.H.R.]
     has not increased since Mother completed parenting classes.
     [According to Ms. Jenkins, t]he Children would not suffer
     irreparable harm if Mother’s rights were terminated. [J.H.R.] is
     “giddy” and excited to return to his foster parent when visits are
     over. He calls the foster parent “mom.” [T.L. also calls his foster
     parent “mom,” and he looks to her for care and comfort.] The
     Children are not harmed when Mother does not visit. They are
     placed in pre-adoptive homes, and it is in their best interest to
     be adopted.

     Mother has missed more than ten visits out of the last twenty
     which were scheduled, and has always visited inconsistently.
     Mother was given extra visitation time to make up for missed


                                    -3-
J-S29016-17


       visits, but Mother told CUA that she was overwhelmed and asked
       that the extra time be cancelled.

       The foster parent of [J.H.R.] testified that [J.H.R.] has lived with
       her for fifteen months.     The foster parent needed to calm
       [J.H.R.] before nearly every visit with Mother. [J.H.R.] displays
       no trouble separating from Mother when visits are over.

       Mother testified that she last engaged in mental health
       treatment in April 2016, when her therapist told her it was no
       longer needed. Mother never provided any documents from her
       therapist showing that her treatment had concluded successfully.
       Mother testified that she began, but did not finish, healthy
       relationships classes, domestic violence counselling and a
       parenting capacity evaluation. Mother testified that she has no
       appropriate housing at this time. Mother testified that “I’m one
       of the best parents” and she deserved to have the Children
       returned to her. Following argument, the trial court found that
       Mother was not credible, and that DHS’s witnesses were
       credible.

Trial Ct. Op., 12/22/16, at 1-3 (some formatting added, citations to the

record omitted).

       At the conclusion of the hearing, the trial court granted the petitions to

terminate Mother’s parental rights to the Children pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b), and changed the Children’s goals to

adoption.1    On November 18, 2016, Mother filed timely notices of appeal.

This Court consolidated the appeals sua sponte.

       On appeal, Mother presents the following issue for our review:

       Whether the trial court erred in [i]nvoluntarily terminating
       Mother’s parental rights [p]ursuant to 23 Pa.C.S.A. §
       2511(a)(1), (2), (5), and (8) where it was not supported by
____________________________________________
1
 The trial court also terminated the parental rights of the Children’s fathers,
who did not appeal. See Trial Ct. Op. at 3 n.1.


                                           -4-
J-S29016-17


      clear and convincing evidence when Mother             completed a
      substantial portion of her SCP goals?

Appellant’s Brief at 5.   Mother challenges only the trial court’s conclusions

with respect to 23 Pa.C.S. § 2511(a); she does not challenge the trial court’s

conclusion pursuant to § 2511(b) or the change of the permanency goal to

adoption.

      We consider Mother’s issue in light of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act provides:

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

          (1) The parent by conduct continuing for a period of at least
          six months immediately preceding the filing of the petition
          either has evidenced a settled purpose of relinquishing
          parental claim to a child or has refused or failed to perform
          parental duties.


                                      -5-
J-S29016-17


        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                 *    *    *

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led to
        the removal or placement of the child continue to exist, the
        parent cannot or will not remedy those conditions within a
        reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare of
        the child.

                                 *    *    *

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency,
        12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or
        placement of the child continue to exist and termination of
        parental rights would best serve the needs and welfare of the
        child.

                                 *    *    *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.



                                     -6-
J-S29016-17


23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). “In termination cases, the

burden is upon DHS to prove by clear and convincing evidence that its

asserted grounds for seeking the termination of parental rights are valid.”

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      As Mother does not raise an issue in her brief with respect to Section

2511(b), we review the subject orders with respect to Section 2511(a) only.

See Krebs v. United Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super.

2006) (stating that any issue not set forth in or suggested by an appellate

brief’s Statement of Questions Involved is deemed waived under Pa.R.A.P.

2116(a)).

      Mother argues that the trial court erred in terminating her parental

rights despite her completion of “a substantial part of her objectives.”

Appellant’s Brief at 9. Mother notes that Ms. Jenkins testified that Mother

completed a parenting class and a housing workshop. Mother also cites her

own testimony that she attended mental health treatment until she no

longer needed it; completed an anger management program; consistently

visited the Children and missed only two visits; had a job where she worked

on commission; and wanted an opportunity to be reunited with the Children.

Id. at 10.




                                   -7-
J-S29016-17


       After careful review of the record, Mother’s Brief,2 and the trial court’s

decision, we affirm on the basis of the trial court’s opinion by the Honorable

Joseph Fernandes. See Trial Ct. Op. at 4-10 (holding clear and convincing

evidence existed to terminate Mother’s parental rights under 23 Pa.C.S. §

2511(a)(1), (2), (5), and (8) where the Children had been in placement for

twenty and sixteen months, respectively; Mother knew her objectives but

failed or refused to complete them; J.H.R. cried during visits with Mother

and Mother could not calm him; and the Children were in pre-adoptive foster

homes and it would be in their best interest to terminate Mother’s parental

rights so that the Children could be adopted).3 Because we discern no abuse

of discretion or error of law, we affirm the orders below.      See T.S.M., 71
A.3d at 267. The parties are instructed to include the attached trial court

decision in any filings referencing this Court’s decision.

       Orders affirmed.




____________________________________________
2
    DHS did not file a brief.
3
  Although parental rights may be involuntarily terminated if any one
subsection of Section 2511(a) is fulfilled, we are satisfied that the record
substantiates the trial court’s determinations with respect to all four
subsections at issue.


                                           -8-
J-S29016-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/2017




                          -9-
                                                                                Circulated 05/08/2017 03:07 PM




                        IN THE COURT OF COMMON PLEAS
                       FOR THE COUNTY OF PHILADELPHIA
                            FAMILY COURT DIVISION
                                                                                                            t~.._.J
In the Interest of T.L., a Minor                      CP-51-DP-0000685-2015                                 ,-:;:~-::.·

                                                      CP-51-AP-0000939-2016                              ~.•        '
                                                                                         ~:i            ,.... :
In the Interest of J.H.R., a Minor                    CP-5l-DP-0001859-2015             ;t,t           t ...:··'.
                                                                                        Q)             ~·.· ···:·
                                                      CP-51-AP-0000940-2016             T          I
                                                                                                       ,,,.-
                                                                                                               .)
                                                                                        x:         r·.. ;
                                                                                        ()
                                                      FID: 51-FN-000560-2015            ~        -·t:
                                                                                       :r:       .__ ...;


                                                                                       -<       ~·:·-':;
APPEAL OF: B.R., Mother                               3582/3604 EDA 2016
                                                                                               (.,:·


OPINION

Fernandes, J.:

Appellant B.R. ("Mother") appeals from the order entered on October 31, 2016, granting the
petition filed by the Philadelphia Department of Human Services ("DHS"), to involuntarily
terminate Mother's parental rights to T.L. ("Child 1 ") and J.H.R. ("Child 2") ("Children") pursuant
to the Adoption Act, 23 Pa.C.S.A. §2511 (a)(l ), (2), (5), (8) and (b). Emily Chemiak, Esq., counsel
for Mother, filed a timely Notice of Appeal with a Statement of Matters Complained of on Appeal
pursuant to Rule 1925(b ).


Factual and Procedural Background:
The family in this case first became involved with DHS on January 16, 2014, when DHS received
a report that Mother had been assaulted by T.L. ("Father"), Child 1 's father, while Mother was
holding Child 1.    Mother and Child 1 were living at a domestic violence shelter, and DHS
transferred the case to a Community Umbrella Agency ("CUA") which implemented in-home
services.   CUA then learned that Child 1 had been hospitalized several times for seizures. On
January 20, 2015, Child 1 suffered third degree bums while being bathed by Mother, and had to
be hospitalized.   On January 28, 2015, DHS and CUA visited Mother and Child 1. Child l's
breathing was labored, and DHS directed Mother to administer Child 1 's inhaler.                   During
subsequent visits, Child 1 's breathing was again labored and he was not receiving doses from his
prescribed inhaler. On March 17, 2015, DHS received a report that Child 1 had been hospitalized
twenty times since July 2014, had missed a number of medical appointments, that Mother was
seven months pregnant with a high-risk pregnancy and was incapable of taking care of Child 1.

                                            Page 1 of 10
DHS obtained an Order of Protective Custody and removed Child 1, placing him in a kinship foster
home.    On April 14, 2015, Child 1 was adjudicated dependent and fully committed to DHS
custody. On July 2, 2015, DHS received a report that Child 2 lived in a home where drugs were
sold, and showed signs of physical abuse. DHS obtained an Order of Protective Custody on July
7, 2015, and placed him in kinship foster care. The trial court adjudicated Child 2 dependent on
August 19, 2015, fully committing him to DHS custody.          CUA developed a Single Case Plan
("SCP") with objectives for Mother, but over the course of 2015 and 2016, Mother failed to
complete her objectives. On October 11, 2016, DHS filed petitions to terminate Mother's parental
rights to the Children.


At the goal change termination trial on October 31, 2016, the CUA case manager testified that
Mother's SCP objectives in this case were to obtain a mental health assessment and attend the
Achieving Reunification Center ("ARC") for housing services, parenting classes, job training and
a healthy relationships   class.   Mother was also ordered to attend the Children's          medical
appointments and visit the Children regularly.    (N.T. 10/31/16, pgs. 20-22, 33). The CUA case
manager discussed these objectives with Mother during SCP meetings, and gave her copies of the
SCP, which Mother signed. (N.T; 10/31/16, pgs. 20, 30, 37, 41). The CUA case manager referred
Mother to ARC, where she completed housing and parenting classes. (N.T. 10/31/16, pgs. 21-22).
Mother does not have stable housing, and moves between domestic· violence shelters.             (N.T.
10/31/16, pg. 23). Mother currently lives in an illegal boarding house. (N.T. 10/31/16, pg. 65).
Mother began doing a healthy relationships class at ARC voluntarily. CUA then added the class
to Mother's SCP objectives because she was already complying. Mother then stopped attending
the class, because it had become an objective. (N.T. 10/31/16, pgs. 73-74). Mother never engaged
in domestic violence counselling at the domestic violence shelters she lived in. (N.T. 10/31/16,
pg. 75). Mother needs individual therapy because of the domestic violence she suffered. The
CUA case manager referred Mother, but she attended only one session, explaining that she had to
work and had no time to engage in therapy. (N.T. 10/31/16, pgs. 33-35). Mother used to attend
the Children's medical appointments, but has not gone to any recently. (N.T. 10/31/16, pg. 44).
Child 2 adores his foster parent, and looks to her for all his needs. (N.T. 10/31/16, pg. 44). During
visits, Mother does not engage the Children on an age-appropriate level. (N.T. 10/31/16, pg. 47).
Mother is sometimes offended when redirected by CUA during visits. She often lets Child.Z walk


                                            Page 2 of 10
    around the visitation area without interacting with him. (N.T. 10/31/16, pgs. 48-49). During visits
    Child 2 sometimes becomes agitated and Mother cannot calm him down. When this occurs, the
    foster parent is the only one who can soothe Child 2. Mother's ability to calm Child 2 has not
    increased since Mother completed parenting classes. (N. T. 10/31/16, pg. 50). The Children would
    not suffer irreparable harm if Mother's rights were terminated.              (N.T. 10/31/16, pg. 51). Child 2
    is "giddy" and excited to return to his foster parent when visits are over. He calls the foster parent
    "mom." (N.T. 10/31/16, pg. 52). The Children are not harmed when Mother does not visit. They
    are placed in pre-adoptive homes, and it is in their best interest to be adopted. (N.T. 10/31/16, pgs.
    53-54). Mother has missed more than ten visits out of the last twenty which were scheduled, and
has always visited inconsistently.             (N.T. 10/31/16, pgs. 55-56, 58).            Mother was given extra
visitation time to make up for missed visits, but Mother told CUA that she was overwhelmed and
asked that the extra time be cancelled. (N. T. 10/31/16, pg. 78).


The foster parent of Child 2 testified that Child 2 has lived with her for fifteen months. (N. T.
    10/31/16, pg. 83). The foster parent needed to calm Child 2 before nearly every visit with Mother.
(N.T. 10/31/16, pgs. 84-85). Child 2 displays no trouble separating from Mother when visits are
over. (N. T. 10/31/16, pg. 87). Mother testified that she last engaged in mental health treatment in
April 2016, when her therapist told her it was no longer needed.                       Mother never provided any
documents from her therapist showing that her treatment had concluded successfully.                                (N.T.
10/31/16, pgs. 89-90, 100). Mother testified that she began, but did not finish, healthy relationships
classes, domestic violence counselling and a parenting capacity evaluation. (N.T. 10/31/16, pgs.
92-93, 104). Mother testified that she has no appropriate housing at this time. (N.T. 10/31/16, pg.
98). Mother testified that "I'm one of the best parents" and she deserved to have the Children
returned to her. (N.T. 10/31/16, pg. 97). Following argument, the trial court found that Mother
was not credible, and that DHS's witnesses were credible. (N.T. 10/31/16, pg. 113). The trial
court then terminated Mother's parental rights to the Children under 23 Pa.C.S.A. §251 l(a)(l),
(2), (5), (8) and (b), and changed their permanency goal to adoption.1                     On November 18, 2016,
Mother filed this appeal.




1The trial court also terminated the parental rights of the fathers and putative fathers of the Children at this hearing.
None of these individuals have appealed.

                                                      Page 3 of 10
Discussion:
On appeal, Mother alleges that the trial court erred in "Involuntarily terminating Mother's parental
rights Pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5) and (8) where it was not supported by clear
and convincing evidence when Mother completed a substantial portion of her SCP goals." Mother
has not appealed the change of the Children's permanency goals to adoption, or whether the trial
court erred or abused its discretion in terminating Mother's parental rights pursuant to 23 Pa.C.S.A.
§251l(b), so Mother has waived those issues on appeal.

Mother has appealed the involuntary termination of her parental rights.             The grounds for
involuntary termination of parental rights are enumerated in the Adoption Act at 23 Pa.C.S.A.
§251l(a), which provides the following grounds for §251l(a)(l):
        (a) General rule - The rights of a parent, in regard to a child, may be terminated after a
        petition is filed on any of the following grounds:
        (1) The parent, by conduct continuing for a period of at least six months immediately
        preceding the filing of the petition, has either evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform parental duties.
In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
termination, which must establish the existence of grounds for termination by clear and convincing
evidence. In re Adoption o(Atencio, 650 A.2d 1064 (Pa. 1994). To satisfy Section (a)(l), the
moving party must produce clear and convincing evidence of conduct sustained for at least six
months prior to the filing of the termination petition, which reveals a settled intent to relinquish
parental claim to a child or a refusal or failure to perform parental duties. However, the six-month
time period should not be applied mechanically; instead, the court must consider the whole history
of the case. In re B.NM. 856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
convincing evidence is defined as testimony that is so clear, direct, weighty and convincing as to
enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
in issue.

The petitions for involuntary termination were filed on October 11, 2016. During the six-month
period prior to the filing of the petitions, Mother's SCP objectives were to engage in mental health
treatment, obtain a job and appropriate housing, take parenting classes and a healthy relationships
class. Mother was also ordered to attend the Children's medical appointments and visit the

                                            Page 4 of 10
Children regularly. (N.T. 10/31/16, pgs. 20-22, 33). Mother knew her objectives and signed her
SCP. (N.T. 10/31/16, pgs. 20, 30, 37, 41). Mother has not been in mental health therapy for any
portion of the six-month period. She testified that her therapist told her therapy was no longer
necessary, but was unable to produce any documents to that effect. (N.T. 10/31/16, pgs. 33-35,
89-90, 100). Mother testified that she has not successfully completed healthy relationships classes,
domestic violence counselling or a parenting capacity evaluation. (N.T. 10/31/16, pgs. 72-73, 92-
93, 104). Mother has no appropriate housing at this time, and has often moved between domestic
violence shelters. (N.T. 10/31/16, pgs. 23, 65, 98). Mother is employed, but she raised concerns
about whether she could provide for herself and the Children on her commission-based earnings.
(N. T. 10/31/16, pg. 97). Mother completed parenting classes, but has not shown any improvement
in her parenting skills. (N. T. 10/31/16, pg. 50). Mother has not attended any medical appointments
during the six-month period.     (N.T. 10/31/16, pg. 44). Mother has missed half of her recent
scheduled visits with the Children.      (N.T. 10/31/16, pgs. 55-56, 58).     Mother refused extra
visitation time because she was overwhelmed. (N.T. 10/31/16, pg. 78). When Mother does visit,
she cannot calm the Children down and often lets them walk around the visitation area without
interacting with them. (N.T. 10/31/16, pgs. 48-51, 84-85). The Children are not harmed when
Mother fails to appear for visits. (N.T. 10/31/16, pgs. 53-54, 87). For the entire six-month period
prior to the filing of the petitions, Mother failed or refused to complete her objectives and place
herself in a position to parent. As a result the trial court did not abuse its discretion by finding
clear and convincing evidence that Mother, by her conduct, had refused and failed to perform
parental duties and has evidenced a settled purpose to relinquish parental claim to the Children, so
termination under this section was proper.


The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(2).       This
section of the Adoption Act includes, as a ground for involuntary termination of parental rights,
the repeated and continued incapacity, abuse, neglect or refusal of the parent that causes the child
to be without essential parental care, control or subsistence necessary for his physical or mental
well-being; and the conditions and causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied by the parent. This ground is not limited to affirmative misconduct. It may include
acts of refusal to perform parental duties, but focuses more specifically on the needs of the child.
Adoption ofC.A. W, 683 A.2d 911, 914 (Pa. Super. 1996).


                                             Page 5 of 10
Mother's objectives in this case were to engage in mental health treatment, obtain a job and
appropriate housing, take parenting classes and a healthy relationships class. Mother was also
ordered to attend the Children's medical appointments and visit the Children regularly.         (N.T.
10/31/16, pgs. 20-22, 33). Mother knew her objectives and signed her SCP. (N.T. 10/31/16, pgs.
20, 30, 37, 41). A mental health assessment determined that Mother needs individual therapy
because of the domestic violence she suffered. CUA made an appropriate referral, but Mother
attended only one session, explaining that she had to work and had no time to engage in therapy.
(N.T. 10/31/16, pgs. 33-35). Mother claims that she completed therapy in April 2016, when her
therapist told her it was no longer needed.       Mother never provided any documents from her
therapist showing that her treatment had concluded successfully, and her testimony is not credible.
(N.T. 10/31/16, pgs. 89-90, 100, 113). Mother is employed. Over the life of this case Mother has
moved between a number of domestic violence shelters, illegal housing and family homes which
were not appropriate for reunification.    She does not have appropriate housing at this time. (N.T.
10/31/16, pgs. 23, 65, 98). Mother completed parenting classes, but these classes did not improve
her ability to parent the Children.    (N.T. 10/31/16, pgs. 21-22, 50). Mother began a healthy
relationships class, which was added to her SCP objectives.       Mother then stopped attending the
class, because it had become an objective. (N.T. 10/31/16, pgs. 73-74). Mother used to attend the
Children's medical appointments, but has not gone to any recently.          (N.T. 10/31/16, pg. 44).
Mother has missed more than ten visits out of the last twenty which were scheduled, and has always
visited inconsistently.   (N.T. 10/31/16, pgs. 55-56, 58). Mother refused extra make-up time for
visits because she was overwhelmed.       (N.T. 10/31/16, pg. 78). The Children do not suffer any ill
effects when Mother misses visits. (N.T. 10/31/16, pgs. 53-54). During visits, Mother does not
speak to the Children at an age-appropriate level and lets them walk around the visitation area
unsupervised instead of interacting with them. (N .T. 10/31/16, pgs. 4 7-49). Child 2 often cries
during visits, and Mother is unable to calm him down. (N.T. 10/31/16, pg. 50, 84-85).            The
Children separate easily from Mother when visits end. (N.T. 10/31/16, pg. 87). Mother testified
that she began, but did not finish, most of her objectives.       (N.T. 10/31/16, pgs. 92-93, 104).
Mother's compliance with her objectives has actually declined over the life of this case: Mother
has stopped visiting consistently, has stopped attending medical appointments, has stopped mental
health treatment and been discharged from health relationships for non-attendance.     The Children



                                              Page 6 of 10
need permanency, which Mother cannot provide. Mother has demonstrated that she is unwilling
to remedy the causes of her incapacity to parent in order to provide the Children with essential
parental care, control or subsistence     necessary for their physical and mental well-being.
Termination under this section was also proper.


Mother also appeals the trial court's termination of parental rights under 23 Pa.C.S.A. §251 l(a)(5),
which permits termination when a child was removed, by court or voluntary agreement, and placed
with an agency if, for at least six months, the conditions which led to the placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period
of time, the services reasonably available to the parent are not likely to remedy the conditions
leading to placement, and termination best serves the child's needs and welfare. DHS, as a child
and youth agency, cannot be required to extend services beyond the period of time deemed as
reasonable by the legislature or be subjected to herculean efforts. A child's life cannot be put on
hold in hope that the parent will summon the ability to handle the responsibilities of parenting. In
re J.T.. 817 A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has
recognized that a child's needs and welfare require agencies to work toward termination of parental
rights when a child has been placed in foster care beyond reasonable temporal limits and after
reasonable efforts for reunification have been made by the agency, which have been ineffective.
This process should be completed within eighteen months. In re NW., 851 A.2d 508 (Pa. Super.
2004).

The Children in this case have been in DHS custody since March 17, 2015 and July 7, 2015. The
Children were placed because Mother was unable to meet their needs as a parent. Mother's
objectives in this case were to engage in mental health treatment, obtain a job and appropriate
housing, take parenting classes and a healthy relationships class. Mother was also ordered to attend
the Children's medical appointments and visit the Children regularly. (N.T. 10/31/16, pgs. 20-22,
33). Mother knew her objectives and signed her SCP. (N.T. 10/31/16, pgs. 20, 30, 37, 41). A
mental health assessment determined that Mother needs individual therapy because of the domestic
violence she suffered. CUA made an appropriate referral, but Mother attended only one session,
explaining that she had to work and had no time to engage in therapy. (N.T. 10/31/16, pgs. 33-
35). Mother claims that she completed therapy in April 2016, when her therapist told her it was
no longer needed. Mother never provided any documents from her therapist showing that her

                                            Page 7 of 10
treatment had concluded successfully, and her testimony is not credible. (N.T. 10/31/16, pgs. 89-
90, 100, 113 ). Mother is employed. Over the life of this case Mother has moved between a number
of domestic violence shelters, illegal housing and family homes which were not appropriate for
reunification.   She does not have appropriate housing at this time. (N.T. 10/31/16, pgs. 23, 65,
98). Mother completed parenting classes, but these classes did not improve her ability to parent
the Children. (N.T. 10/31/16, pgs. 21-22, 50). Mother began a healthy relationships class, which
was added to her SCP objectives. Mother then stopped attending the class, because it had become
an objective.    (N.T. 10/31/16, pgs. 73-74). Mother used to attend the Children's medical
appointments, but has not gone to any recently. (N.T. 10/31/16, pg. 44). Mother has missed more
than ten visits out of the last twenty which were scheduled, and has always visited inconsistently.
(N.T. 10/31/16, pgs. 55-56, 58). Mother refused extra make-up time for visits because she was
overwhelmed. (N.T. 10/31/16, pg. 78). Mother testified that she began, but did not finish, most
of her objectives. (N.T. 10/31/16, pgs. 92-93, 104). Throughout the life of this case, DHS has
made appropriate referrals, but they have been unavailing. Mother missed nearly half her visits,
and refused the offered extra time, but this caused little harm to the Children. (N.T. 10/31/16, pgs.
53-56, 58, 78). In fact, the Children cry when they visit with Mother, and Mother cannot calm
them. (N.T. 10/31/16, pgs. 51, 84-85). The Children separate easily from Mother when visits end.
(N.T. 10/31/16, pg. 87). The Children are in pre-adoptive foster homes, and it is in their best
interests to be adopted. (N.T. 10/31/16, pgs. 53-54). Child 2 is placed with a foster parent he
"adores," and is "giddy" to see when visits with Mother end. The foster parent cares for all his
needs, and is the only one able to calm him during visits. (N.T. 10/31/16, pgs. 44, 50, 52, 84-85).
The trial court found at all review hearings for the life of this case that DHS made reasonable
efforts to assist Mother with services. The conditions that brought the Children into care have not
been remedied, and Mother's compliance has actually declined over the life of the case. Mother
will not be able to remedy the conditions and place herself in a position to parent within a
reasonable time. The Children need permanency and Mother is unable to provide it as of the time
of trial. As a result, the trial court found that termination of Mother's parental rights was in the
best interest of the Children for their physical, intellectual, moral and spiritual well-being. Because
the trial court made these determinations on the basis of clear and convincing evidence, termination
under this section was also proper.



                                             Page 8 of 10
The trial court also terminated Mother's parental rights under 23 Pa.C.S.A. §251 l(a)(8), which
permits termination when:
        The child has been removed from the care of the parent by the court or under a voluntary
        agreement with an agency, 12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or placement of the child continue to
        exist and termination of parental rights would best serve the needs and welfare of the child.

This section does not require the court to evaluate a parent's willingness or ability to remedy the
conditions which initially caused placement or the availability or efficacy of DHS services offered
to the parent, only the present state of the conditions. In re: Adoption ofKJ.. 938 A.2d 1128, 1133
(Pa. Super. 2009). The party seeking termination must also prove by clear and convincing
evidence that the termination is in the best interest of the child. The best interest of the child is
determined after consideration of the needs and welfare of the child such as love, comfort, security
and stability. In re Bowman, A.2d 217 (Pa. Super. 1994). See also In re Adoption ofTTB., 835
A.2d 387, 397 (Pa. Super. 2003).

The Children in this case have been in DHS custody since March 17, 2015 and July 7, 2015, twenty
and sixteen months, respectively, at the time of trial. They were placed because Mother was unable
to parent. At the time of trial, Mother has not successfully completed mental health treatment.
(N.T.10/31/16,pgs. 24, 34-35, 68, 89-90, 100-102). Shedoesnothaveappropriatehousing.           (N.T.
10/31/16, pgs. 21, 23, 65, 98-99). Mother has not completed healthy relationships or domestic
violence counselling. (N.T. 10/31/16, pgs. 22, 33-34, 70-71, 73-74, 92). Mother does not attend
the Children's medical appointments. (N.T. 10/31/16, pg. 44). Mother misses half her visits.
(N.T. 10/31/16, pgs. 55-56, 58). When she attends visits she is unable to calm or redirect the
Children. (N.T. 10/31/16, pg. 47-50). The conditions which brought the Children into care still
exist, and Mother in currently unable to parent. The Children cry when they visit with Mother,
and Mother cannot calm them. (N.T. 10/31/16, pg. 51, 84-85). The Children separate easily from
Mother when visits end. (N.T. 10/31/16, pg. 87). The Children are in pre-adoptive foster homes,
and it is in their best interests to terminate Mother's parental rights so they can be adopted. (N.T.
10/31/16, pgs. 53-54). Child 2 is placed with a foster parent he "adores," and is "giddy" to see
when visits with Mother end. The foster parent cares for all his needs, and is the only one able to
calm him during visits. (N.T. 10/31/16, pgs. 44, 50, 52, 84-85). The testimony of DHS witnesses
was unwavering and credible. (N.T. 10/31/16, pg. 113). Termination of Mother's parental rights


                                            Page 9 of 10
and adoption would best serve the needs and welfare of the Children. (N.T. 10/31/16, pgs. 53-54).
Mother is not ready or able as of the time of trial to parent the Children full-time. Because the
record contains clear and convincing evidence, the trial court did not abuse its discretion and
termination under this section was also proper.


Conclusion:
For the aforementioned reasons, the court found that DHS met its statutory burden by clear and
convincing evidence regarding termination of Mother's parental rights pursuant to 23 Pa.C.S.A.
§251 l(a)(l), (2), (5) and (8) since it would best serve the Children's emotional needs and welfare.
The trial court's termination of Mother's parental rights was proper and should be affirmed.


                                                      By the court,


                                                      J*~.
                                                                           . ~~




                                           Page 10 of 10